Name: Commission Regulation (EEC) No 1815/84 of 28 June 1984 amending Regulation (EEC) No 651/71 on certain detailed rules for the application of export refunds on oil seeds
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 No L 170/46 29. 6. 84Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1815/84 of 28 June 1984 amending Regulation (EEC) No 651/71 on certain detailed rules for the application of export refunds on oil seeds exported from the Member State in which such seeds originate. 2. The amounts of the final refund shall remain valid for as long as they have not been altered in accordance with Article 2 (3) of Regulation No 142/67/EEC. 3. Where seeds are exported from a Member State other than that in which they have been harvested, the refund to be granted shall be equal to the final refund expressed in the currency of the producing Member State as referred to in para ­ graph 1 converted into the currency of the proces ­ sing Member State on the basis of the bilateral rate derived from the exchange rates referred to in Article 33 (3) of Commission Regulation (EEC) No 2681 /83 ('). The exchange rates to be used shall be :  where the refund has not been fixed in advance, those valid on the day on which the customs export formalities were completed,  where the refund has been fixed in advance, those valid on the day on which the applica ­ tion for the advanced fixing certificate was lodged. 4. However, where an abnormal situation obtains on the Community exchange market, and more particularly where such situation threatens to disrupt the market in oil seeds, the Commission may decide to suspend the application of the provisions of the second indent of paragraph 3 for as long as is strictly necessary and in any case for not longer than one week. This period may be extended in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. Depending on the situation, this suspension may be applied to all the Member States or to those more particularly concerned. In this case the exchange rates to be used are those valid on the day on which the customs export formalities were completed. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (2), and in particular Article 28 (3) thereof, Whereas Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (3), as last amended by Regulation (EEC) No 1474/84 (4), provides that as from 1 July 1984 final refunds shall be published in national currencies and shall therefore include the differential amounts ; whereas the rules governing the application of export refunds laid down in Commission Regula ­ tion (EEC) No 651 /71 (*), as last amended by Regulation (EEC) No 1480/79 (6), should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 651 /71 is hereby amended as follows : The following Article 4 is inserted : ' Article4 1 . The Commission shall publish in the 'L' series of the Official Journal of the European Communities as soon as they are fixed :  the amount of the refund in ECU,  the amount of the final refund resulting from the conversion into each of the national currencies of the above amount plus or minus the differential amount, to be granted per 100 kilograms of seeds. The amount of the final refund expressed in the currency of a Member State shall apply to seeds (') OJ No L 266, 28 . 9 . 1983, p. 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1984. (') OJ No 172, 30. 9 . 1966, p. 3025/66. (*) OJ No L 150, 6 . 6. 1984, p. 5 . (3) OJ No L 167, 25. 7, 1972, p. 9 . ( «) OJ No L 143, 30. 5. 1984, p. 4. 0 OJ No L 75, 30 . 3 . 1971 , p. 16. f) OJ No L 180, 7 . 7 . 1979, p. 13 . 29 . 6 . 84 Official Journal of the European Communities No L 170/47 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1984. For the Commission Poul DALSAGER Member of the Commission